Title: James K. Paulding to James Madison, 13 June 1831
From: Paulding, James Kirke
To: Madison, James


                        
                            
                                Dear Sir;
                            
                            
                                
                                    Newyork
                                
                                 13th June 1831.
                            
                        
                        
                        I fear you will begin to suspect me of neglect in complying with your request in relation to the pamphlet of
                            Mr. Pinkney. I have however always borne it in mind, and pursued my inquiries at every convenient opportunity, intending
                            to communicate the final result, rather than trouble you with its details.
                        I have not been able to trace Childs’ Papers. They are probably dispersed or lost. There is however a large
                            collection of Old Pamphlets in the Library of the Historical Society, and Mr. Delafield, who has charge of it at present,
                            thinks he has seen one bearing the Same, or a very Similar title to that of Mr. Pinckney among them. He has promised to
                            initiate a search, but being Cashier to a Bank, & a great Busy Body in all things, his time is not at his own
                            disposal. He has the key of the Library, which if he would confide to me, I might make the [ ] myself. But he likes best
                            to have a hand in these matters himself, and I shall not fail to urge him from time to time, to the performance of his
                            promise. I shall not fail in like manner to attend to your suggestion that the Pamphlet may be in the Library of the late
                            Mr King, and give myself the pleasure of writing you again, as soon as I have any thing to communicate.
                        I take this opportunity of expressing my most gratefull feelings, for your kindness in replying to my request
                            on the subject of the Biographies. I am gratified to think I perceive in Your Letter indications, that you intend to add
                            to the Claims you have already established to the veneration and gratitude of Your Country, by leaving her as a Legacy, a
                            history of Your Public Life, or at least of the Public affairs in which You bore so conspicuous a part. In the mean time,
                            may I respectfully, yet earnestly urge You to complete the sketch you speak of as having been prepared for another
                            purpose, & to confide it to my discretion. If I never live to make use of it, I will leave it a legacy to my
                            children, to let them know their father was honored with the regard of one of the most able & virtuous of all his
                            cotemporaries.
                        Mrs. Paulding & myself equally unite in our best wishes for the health & happiness of
                            Yourself and Mrs. Madison. My Boys are not Yet old enough to know what they and their Countrymen owe You, but they will
                            live I trust, to read it in the History of their Country. I am Dr. Sir Your gratefull friend & Serv.
                        
                        
                            
                                J K Paulding.
                            
                        
                    